DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CATT “On Remaining details on RMSI” R1-1720170 [IDS].
Regarding claim 1, CATT discloses a system information configuration method, comprising: 
determining, based on a target parameter which is predetermined, a frequency offset configuration parameter of a Remaining Minimum System Information (RMSI) Control Resource Set (CORESET) with respect to a System Synchronization Block (SSB) (proposal 8: the unit of the frequency offset “c” between the RMSI CORSESET and its corresponding SSB can be predefined in the 3GPP specification as a unit of PRB or multiple PRBs. It can be defined differently for different frequency ranges, and/or for different frequency bands, for example, for carrier band with small the UE minimum bandwidth, the unit of the frequency offset ‘c’ can be 1 PRB, for carrier band with large UE minimum bandwidth, the unit of the frequency offset ‘c’ can be multiple PEBs, such as 6 PEBs), wherein the target parameter comprises one or more of a channel bandwidth parameter, a Subcarrier Spacing (SCS) parameter of RMSI, an SCS parameter of SSB, a System Synchronization (SS) Raster parameter, and a RMSI CORESET bandwidth parameter ; and performing a frequency offset configuration of the RMSI CORESET with respect to the SSB according to the frequency offset configuration parameter  (Fig. 7, page 9: “the unit of the offset ‘c’ can be defined as carrier frequency dependent. For example, it may also be defined to different values for different frequency ranges, e.g., different values for sub-6GHz and above 6GHz, or for different frequency bands).

Regarding claim 2, CATT discloses wherein the determining based on the target parameter which is predetermined the frequency offset configuration parameter of the RMSI CORESET with respect to the SSB comprises: determining, based on the target parameters corresponding to carrier frequency bands in different frequency ranges, the frequency offset configuration parameters of the carrier frequency bands in different frequency ranges; performing the frequency offset configuration of the RMSI CORESET with respect to the SSB according to the frequency offset configuration parameter comprises: performing the frequency offset configuration of the RMSI CORESET with respect to the SSB for the carrier frequency bands in different frequency ranges based on the frequency offset configuration parameters of the carrier frequency bands in different frequency ranges, to obtain frequency offset (proposal 8: the unit of the frequency offset “c” between the RMSI CORSESET and its corresponding SSB can be predefined in the 3GPP specification as a unit of PRB or multiple PRBs. It can be defined differently for different frequency ranges, and/or for different frequency bands, for example, for carrier band with small the UE minimum bandwidth, the unit of the frequency offset ‘c’ can be 1 PRB, for carrier band with large UE minimum bandwidth, the unit of the frequency offset ‘c’ can be multiple PEBs, such as 6 PEBs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT “On Remaining details on RMSI” R1-1720170 [IDS] in view of LY et al. (US 2019/0159226).
Regarding claim 15, CATT discloses determining, based on a target parameter which is predetermined, a frequency offset configuration parameter of a Remaining Minimum System Information (RMSI) Control Resource Set (CORESET) with respect to a System Synchronization Block (SSB) (proposal 8: the unit of the frequency offset “c” between the RMSI CORSESET and its corresponding SSB can be predefined in the 3GPP specification as a unit of PRB or multiple PRBs. It can be defined differently for different frequency ranges, and/or for different frequency bands, for example, for carrier band with small the UE minimum bandwidth, the unit of the frequency offset ‘c’ can be 1 PRB, for carrier band with large UE minimum bandwidth, the unit of the frequency offset ‘c’ can be multiple PEBs, such as 6 PEBs), wherein the target parameter comprises one or more of a channel bandwidth parameter, a Subcarrier Spacing (SCS) parameter of RMSI, an SCS parameter of SSB, a System Synchronization (SS) Raster parameter, and a RMSI CORESET bandwidth parameter ; and performing a frequency offset configuration of the RMSI CORESET with respect to the SSB according to the frequency offset configuration parameter  (Fig. 7, page 9: “the unit of the offset ‘c’ can be defined as carrier frequency dependent. For example, it may also be defined to different values for different frequency ranges, e.g., different values for sub-6GHz and above 6GHz, or for different frequency bands). CATT does not expr***a transceiver, a memory, a processor and a computer program stored in the memory and executable by the processor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to use a processor and a memory that includes instruction in the system of CATT as suggested by LY. The benefit using computer readable device is that the programs can be changed and new futures are added easily than hardware changes.

Regarding claim 16, CATT in view of LY discloses all the claim limitations as stated above. Further, CATT discloses wherein the processor is configured to read the program in the memory to: determine, based on the target parameters corresponding to carrier frequency bands in different frequency ranges, the frequency offset configuration parameters of the carrier frequency bands in different frequency ranges; perform the frequency offset configuration of the RMSI CORESET with respect to the SSB for the carrier frequency bands in different frequency ranges based on the frequency offset configuration parameters of the carrier frequency bands in different frequency ranges, to obtain frequency offset configuration tables corresponding to the carrier frequency bands in different frequency ranges (proposal 8: the unit of the frequency offset “c” between the RMSI CORSESET and its corresponding SSB can be predefined in the 3GPP specification as a unit of PRB or multiple PRBs. It can be defined differently for different frequency ranges, and/or for different frequency bands, for example, for carrier band with small the UE minimum bandwidth, the unit of the frequency offset ‘c’ can be 1 PRB, for carrier band with large UE minimum bandwidth, the unit of the frequency offset ‘c’ can be multiple PEBs, such as 6 PEBs).

Claims 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT “On Remaining details on RMSI” R1-1720170 [IDS] in view of LG “RMSI delivery and CORESET configuration” R1-1719894 [IDS].
Regarding claim 3, CATT discloses all the claim limitations as stated above, except for the frequency offset is based on SS Raster definitions.
LG teaches that sync raster is defined by the minimum channel bandwidth [page 6, Para. 2]. Fig. 3 shows an example of indication of frequency position of RMSI CORESET based on SS Raster definition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify CATT with the teaching of LG in order to indicate the frequency position of the synchronization block that can be used by the UE for system acquisition when explicit signaling of the synchronization block position is not present.

Regarding claim 4, CATT discloses all the claim limitations as stated above. Further, Table 2 and Table 3 of CATT show the combination of RMSI CORESET bandwidth and number of consecutive OFDM symbols in FDM and TDM. In addition, see pages 10-13 “RMSI CORESET time positions”. In addition, LG teaches different range of frequency position offset between RMSI CORESET and SSB and minimum channel bandwidth of carrier frequency band in the frequency range [page 6 “observation 3”].

LG teaches that sync raster is defined by the minimum channel bandwidth [page 6, Para. 2]. Fig. 3 shows an example of indication of frequency position of RMSI CORESET based on SS Raster definition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify CATT with the teaching of LG in order to indicate the frequency position of the synchronization block that can be used by the UE for system acquisition when explicit signaling of the synchronization block position is not present.

Claims 17-18 and 20-21** is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT “On Remaining details on RMSI” R1-1720170 [IDS] in view of LY as applied to claim 15 above, and further in view of LG “RMSI delivery and CORESET configuration” R1-1719894 [IDS].
Regarding claim 17, CATT in view of LY discloses all the claim limitations as stated above, except for the frequency offset is based on SS Raster definitions.
LG teaches that sync raster is defined by the minimum channel bandwidth [page 6, Para. 2]. Fig. 3 shows an example of indication of frequency position of RMSI CORESET based on SS Raster definition.


Regarding claim 18, CATT in view of LY discloses all the claim limitations as stated above. Further, Table 2 and Table 3 of CATT show the combination of RMSI CORESET bandwidth and number of consecutive OFDM symbols in FDM and TDM. In addition, see pages 10-13 “RMSI CORESET time positions”. In addition, LG teaches different range of frequency position offset between RMSI CORESET and SSB and minimum channel bandwidth of carrier frequency band in the frequency range [page 6 “observation 3”].

Regarding claims 20 and 21, CATT discloses all the claim limitations as stated above. Further, Fig. 7 of CATT shows illustration of relative frequency position between RMSI CORESET and the SSBs in TDM case. Fig. 8 shows the illustration of relative RMSI CORESET and SS/PBCH frequency position in TDM case with frequency offset indication ‘c’, where ‘c’ [0, 1, 2] indicates the center frequencies of the CORESET and the SSBs.
LG teaches that sync raster is defined by the minimum channel bandwidth [page 6, Para. 2]. Fig. 3 shows an example of indication of frequency position of RMSI CORESET based on SS Raster definition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify CATT in view of LY with the teaching of LG in order to .

Allowable Subject Matter
Claims 8-11 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIU (US 2021/0176755) discloses information indication method and apparatus, base station, and user equipment.
ABDOLI et al. (US 2019/0150121) discloses configuration of the initial active bandwidth part for initial network access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 26, 2022